Requestor:   Michael R. Cueves, Esq., Corporation Counsel City of Schenectady City Hall, Jay Street Schenectady, N Y 12305
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have joined the mayor in his request for our advice concerning proposed amendments to the city charter. He has explained that the city council is submitting to referendum a local law that would transfer from the mayor to the city council the power to hire and fire the police commissioner and the power to appoint and promote police officers.
The mayor's first question is whether under State law the powers of an elected mayor may be so transferred during his term of office. State law provides authority for the proposed action. The Municipal Home Rule Law authorizes the legislative body of a city to enact a local law revising its city charter. Municipal Home Rule Law § 10(1)(ii)(c)(1). A local law which "[a]bolishes, transfers or curtails any power of an elected officer" is subject to a mandatory referendum in accordance with the procedure established by section 23 of the Municipal Home Rule Law. Id., § 23(2)(f). Thus, State law authorizes the city council to enact a local law, subject to mandatory referendum, that would transfer the above-stated powers from the mayor to the city council during the mayor's term of office.
In his transmission, the mayor has attached a copy of the ballot proposition and abstract of the local law and has requested our review of these documents. As a matter of policy, we do not issue opinions construing local enactments. This is more appropriately left to local officials familiar with local conditions and local legislative intent.
We conclude that a city council is authorized to enact a local law, subject to mandatory referendum, amending the city charter that would transfer from the mayor during his term of office the power to hire and fire the police commissioner and to appoint and promote police officers.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.